           Case 1:20-cv-09014-ALC Document 7 Filed 12/10/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                        12/10/2020

 ISABEL OCHOA,

                                  Plaintiff,

                      -against-                                   1:20-CV-9014 (ALC)

 NEW YORK CITY DEPARTMENT OF                                    ORDER OF SERVICE
 EDUCATION and ANGEL ORTEGA,
 Principal MS 391,

                                  Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       Plaintiff, who appears pro se, asserts claims against the New York City Department of

Education (DOE) and Angel Ortega, the principal of M.S. 391, pursuant to Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 1981, the Age Discrimination in Employment Act of 1967, and

the New York State and City Human Rights Laws. By order dated November 30, 2020, the court

granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis

(“IFP”).

       As Plaintiff has been granted permission to proceed IFP, she is entitled to rely on the

Court and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the Court must order the Marshals Service

to serve if the plaintiff is authorized to proceed IFP). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that a summons and the complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served summonses

and the complaint on the DOE and Ortega until the Court reviewed the complaint and ordered

that summonses be issued for those defendants. The Court therefore extends the time to serve the
            Case 1:20-cv-09014-ALC Document 7 Filed 12/10/20 Page 2 of 4




DOE and Ortega until 90 days after the date that summonses are issued for those defendants. If

the complaint is not served on those defendants within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (summary order) (“As long as the [plaintiff

proceeding IFP] provides the information necessary to identify the defendant, the Marshals’

failure to effect service automatically constitutes ‘good cause’ for an extension of time within the

meaning of Rule 4(m).”).

       To allow Plaintiff to effect service of the complaint on the DOE and Ortega, the Clerk of

Court is instructed to fill out U.S. Marshals Service Process Receipt and Return forms (“USM-

285 forms”) for those defendants. The Clerk of Court is further instructed to issue summonses

for the DOE and Ortega, and deliver to the Marshals Service all of the paperwork necessary for

the Marshals Service to effect service of the complaint on those defendants. Plaintiff must notify

the Court in writing if her address changes, and the Court may dismiss this action if Plaintiff fails

to do so.

                                          CONCLUSION

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff, together with

an information package.

       The Court also directs the Clerk of Court to (1) issue summonses for the New York City

Department of Education and Angel Ortega, (2) complete USM-285 forms with the service

addresses for those defendants, and (3) deliver all documents necessary to effect service on those

defendants to the U.S. Marshals Service.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

                                                   2
          Case 1:20-cv-09014-ALC Document 7 Filed 12/10/20 Page 3 of 4




Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated: December 10, 2020
        New York, New York

                                                       ANDREW L. CARTER, JR.
                                                       United States District Judge




                                               3
Case 1:20-cv-09014-ALC Document 7 Filed 12/10/20 Page 4 of 4




           DEFENDANTS AND SERVICE ADDRESSES


   New York City Department of Education
   Tweed Courthouse
   52 Chambers Street
   New York, New York 10007

   Angel Ortega, Principal, MS 391
   2190 Folin Street
   Bronx, New York 10457
